Citation Nr: 1721085	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to ionizing radiation and herbicide exposure.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active duty from February 1964 to July 1967.  He served in the Republic of Vietnam (RVN) from August 3, 1966, to July 27, 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2012, the Veteran withdrew his request for a videoconference hearing before a Veterans Law Judge at a local RO.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

The Board remanded the Veteran's claim for additional development in June 2012.  


FINDING OF FACT

The Veteran's colon cancer is not attributable to active duty service, to include as due to ionizing radiation and herbicide exposure.


CONCLUSION OF LAW

Criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

With regard to the service connection claim being decided herein, the Board remanded the claim to obtain an updated dose estimate and etiology opinion.  The AOJ obtained the requested updated dose estimate based on the correct dates of the Veteran's exposure and an etiology opinion.  The Veteran has not asserted that any records remained outstanding that were needed to give fair consideration to the Veteran' claim decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A VA etiology opinion was obtained (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for colon cancer in April 2007.  The claim was denied in a July 2007 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.   38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Of note, colon cancer is not a disease that is presumed to have been caused by herbicide exposure.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

In general, service connection for a disability claimed to be attributable to ionizing radiation exposure during service, may be established in one of three ways.  First, VA has identified certain diseases which are presumed to be the result of radiation exposure.  That presumption must be based upon a finding that the Veteran was exposed to radiation.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  Second, there are other radiogenic diseases which may be service connected directly.  38 C.F.R. § 3.311 (2016).  The list of radiogenic diseases, however, is not exclusive.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2016).  Third, even if the disease in question is not listed in 38 C.F.R. § 3.309 or is not a radiogenic disease under 38 C.F.R. § 3.311, the Veteran is not foreclosed from proving direct service connection by establishing direct actual causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's service treatment reports reflects normal clinical evaluation of the anus and rectum at the Veteran's entrance examination dated in January 1964 and the July 1967 separation examination.  The records are negative for any complaints, findings, or treatment for colon cancer.  

A review of the Veteran's DD214 and service personnel records reflect that the Veteran's military occupation specialty was an Aircraft Propeller Repairman during his period of service in the Republic of Vietnam.  

An operative report from J. Cannon, M.D., dated in August 1990 reflects that the Veteran was diagnosed with an adenocarcinoma of the sigmoid colon and underwent a sigmoidoscopy and low anterior resection with colocolostomy.  

In a March 2009 statement, T. Essex, D.O. indicated that he had been the Veteran's treating physician since January 1999.  He noted that the Veteran had been diagnosed with adenocarcinoma of the colon and underwent a low-anterior colon resection in August 1990.  Dr. Essex indicated that he reviewed the Veteran's service medical records and post-service medical records and concluded that the Veteran's adenocarcinoma of the colon is at least as likely as not a direct result of the exposure to ionizing radiation that he experienced in service.  

In October 2010, the Air Force Medical Support Agency (AFMSA) reported that the Air Force Technical Applications Center (AFTAC) indicated that the Veteran could have been exposed to ionizing radiation during service while performing his duties as an aircraft propeller repairman.  AFTAC estimated that the Veteran was exposed to a maximum total effective dose equivalent (TEDE) of 16.38 millirem (0.01638 rem).     

In a January 2011 memorandum, the Director, Radiation and Physical Exposures (Director), a medical doctor (M.D.) with a Master's in Public Health (M.P.H.), acknowledged the findings from AFTAC and noted the Veteran's relevant medical history.  She opined that it is unlikely that the Veteran's colon cancer can be attributed to radiation exposure while in service.  She cited to the Health Physics Society position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, which states that the there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.  She noted that the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.  

In an April 2016 memorandum, the AFMSA provided an updated radiation exposure dose estimate for the Veteran.  The AFMSA queried the occupational radiation exposure monitoring records in the United States Air Force (USAF) Master Radiation Exposure Registry (MRER) and found no external or internal radiation exposure data for the Veteran.  The AFMSA also contacted AFTAC and requested any information regarding the Veteran's radiation exposure history based on his dates of service and military occupation specialty.  Based on historical documentation, AFTAC determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as an aircraft propeller repairman.  Based on the Veteran's potential exposure, the AFTAC provided an estimated maximum TEDE, or sum of external and internal dose for the Veteran of approximately 0.0387 rem.  The Director noted that the annual TEDE limit for occupationally exposed individuals is 5 rem per year.   

In a July 2016 memorandum, the Director, Post 9/11-Era Environmental Health Program (Director), an MD with a MPH, opined that it is unlikely that the Veteran's colon cancer can be attributed to radiation while in service.  The Director acknowledged the AFTAC estimate that the Veteran was exposed to a maximum total effective dose equivalent of 38.70 millirem (0.0387 rem) during service and concluded based her opinion on the fact that the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.  The Director cited to the Health Physics Society position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, which states that the there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.  

An opinion was obtained from a VA practitioner in July 2016.  The practitioner reviewed the Veteran's claims file and relevant medical history and indicated that the Veteran had a history of adenocarcinoma of the recto sigmoid colon and underwent partial resection of the colon, rectum and anus in August 1990.  She opined that it is less likely than not that the Veteran's history of adenocarcinoma of the recto sigmoid colon with partial resection of the colon, rectum, and anus had its onset during his period of active military service, to include exposure to ionizing radiation in Korea and Agent Orange in Vietnam.  The examiner noted that in an April 2016 letter, the AFMSA determined that the potential radiation exposure during the Veteran's service from 1964 to 1967 was 0.0387 rem.  This was confirmed by the AFTAC.  She noted that according to the Health Physics Society position statement PS010-1, Radiation Risk in Perspective, August 2004, "below 5-10 rem (which includes occupational and environmental exposures) risks of health effects are either too small to be observed or are nonexistant."  She noted that in the March 2009 opinion, Dr. Essex did not mention the Veteran's estimated maximum total effective ionizing radiation dose equivalent of 0.0387, while performing duties as an aircraft propeller repairman.  She also noted that VA has recognized certain cancers and other health problems as presumptive diseases associated with exposure to Agent Orange or other herbicides during military service but research has not indicated that adenocarcinoma of the recto sigmoid colon is related to Agent Orange or other herbicide exposure.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for colon cancer.

As an initial matter, the Board will discuss why the Veteran's colon cancer is not related to the Veteran's claimed exposure to ionizing radiation in service.  As noted above, an initial dose estimate was obtained from AFTAC in 2010.  However, the Board determined in the June 2012 remand that the dose estimate was based on incorrect dates of exposure.  A second dose estimate was obtained from AFTAC in 2016.  Thereafter, an opinion was obtained from the Director of the VA Post 9-11 Environmental Health Program who indicated that it is unlikely that the Veteran's colon cancer can be attributed to radiation while in service.  The Director noted that the AFTAC estimated that the Veteran's maximum TEDE was 0.0387 rem and as such the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.  As such, the health risks to the Veteran were small or nonexistent.  The July 2016 VA practitioner also opined that it is less likely than not that the Veteran's history of adenocarcinoma of the recto sigmoid colon is related to exposure to ionizing radiation.  She included a complete rationale and cited to medical treatise information to support her opinion.  Although the Veteran submitted a positive nexus opinion from Dr. Essex, the fact remains that Dr. Essex provided no rationale for his conclusion nor did he include reference to the dose estimate procured from AFTAC.  The Board finds that it is particularly important for medical and specialist opinions to take into account and discuss the Veteran's actual estimated radiation exposure.  In cases where a determination is being made as to whether a disability was the result of exposure to radiation, the quantification of the amount of radiation that the subject was exposed to, and the type of radiation, is of particular significance.  That significance is so great the it has been codified in 38 C.F.R. § 3.311, which specifically requires VA to obtain dose estimates for radiation exposure in connection with claims for disabilities secondary to exposure to ionizing radiation.  The Veteran's colon cancer is specifically claimed as secondary to exposure to ionizing radiation.  Therefore, the Board finds that consideration of the Veteran's dose estimate is a significant priority for any etiological opinion regarding the issue on appeal.  VA has obtained a dose estimate for the Veteran and that estimate was considered by the Director of the VA Post 9-11 Environmental Health Program.  As noted, the Board initially determined that the 2010 dose estimate was based on incorrect dates and a revised dose estimate was obtained.  In the absence of any evidence to the contrary, the Board finds that the Veteran was exposed to approximately 0.0387 rem of ionizing radiation during service as an aircraft propeller repairman.  Therefore, the Board finds that any medical or specialist opinion which does not take into account the Veteran's dose estimate and explain the opinion based on that dose estimate warrants significantly reduced probative weight.  As such, the Board finds that the July 2016 VA practitioner's opinion to be the most probative evidence of record and as such, service connection for colon cancer based on exposure to ionizing radiation is not warranted.  

Next, the Board will discuss why service connection is warranted on a presumptive basis, to include as due to exposure to herbicides.  The Veteran's period of active service included service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, as noted, colon cancer is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  The Veteran's colon cancer did not have its onset either in service or within a year of service.  Consequently, the Board finds that the Veteran is not entitled to service connection for colon cancer on a presumptive basis.

Finally, the Board will now consider whether service connection is warranted for colon cancer on a direct basis.  The Board finds that the competent evidence does not show a relationship between the Veteran's colon cancer and his period of active service.  The Veteran does not contend that his colon cancer was directly related to his active duty service.  Moreover, the evidence of record does not indicate that the Veteran's colon cancer is directly related to his period of service.  The private medical opinion instead focused on the fact that the Veteran's belief that his colon cancer was related to his exposure to ionizing radiation.  As noted, this opinion has little probative value.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of colon cancer and the Veteran's period of service, including exposure to herbicides.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that colon cancer is related to his period of service or that colon cancer manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that his colon cancer is related to his active service, specifically to exposure to ionizing radiation in service, the Veteran's opinion is not competent to provide the requisite etiology of the colon cancer because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his cancer and his military service. 

Therefore, the lay statements regarding the Veteran's colon cancer being related to service and his exposure to ionizing radiation in service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for colon cancer, and the claim is denied.


ORDER

Entitlement to service connection for colon cancer, to include as due to ionizing radiation and herbicide exposure is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


